DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 7-13, 15-18, 21-24, and 26 are objected to because of the following informalities:  the inclusion of dash marks/lines (“—“) for elements, and sub-elements.  
Conventional US practice does not require the dash marks for element/sub-element separation.   While technical not wrong, and with the use of proper indentation, the use of dash lines create unnecessary formatting constraints.  
Applicant is requested to remove the dash lines in the future versions of the claimed invention.
Appropriate correction is requested.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, 
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0051816 to Chu in view of U.S. Patent No. 9,239,722 B1 to Calahan et al. (hereinafter Calahan).
With regard to claim 1, Chu discloses:
1. 	An interactive product package, the interactive product package (see, Fig. 1, and Fig. 2, and detailed description, including, the main components of the digital label 10 according to one exemplary embodiment, para. 0035-0036) for determining a purchase eligibility (see, Fig. 3, and detailed description, including, Additional user-defined application programs can be input and stored to add additional functions to the digital label 10 by the product manufacturer, by retailers of the products, or by end users of the products. The custom application programs can be input via one of the communication interfaces 18, para. 0041) of a product for a user, comprising: 
 	a container for holding the product defined by an at least one wall (see, Fig. 6, and detailed description, including, may include a primary casing 60 to house the components of the digital label 10, para. 0055); 
 	a display device attached to the at least one wall (see, Fig. 6, and the secondary encasement 62, with the encasement interpreted as “at least one wall” that the label is attached to, para. 0056); 
an input device attached to the at least one wall for receiving user input (see, Fig. 2, and detailed description, including, A touch screen display could also be used for 
Chu fails to explicitly disclose:
and if the user input matches a predetermined value, presenting a purchase identifier.
Calahan discloses:
and if the user input matches a predetermined value, presenting a purchase identifier (see, detailed description, including, In another embodiment, Labels should be dynamically rendered appropriately for the following shapes: Decisions, Human activity, Actions, and Subprocesses. Further, the Label for the Sub process diagram element associated with a step approval may be "<Step Name> Approval Actions" and "<Step Name> Rejection Actions" for step rejection Sub Process diagram element, col. 9, lines 53-63); and “Actions, or Subproccesses, are interpreted to include an appropriate approval for the purchase, by identifier, or similar acknowledgment.
It would have been obvious to one of ordinary skill in the art, and having the teaching of Chu and Calahan in front of her, and before the effective filing date of the invention to combine the features of Calahan, with the system of Chu, that discloses user input matches a predetermined value, presenting a purchase identifier. 
In Chu, the system discusses, custom applications for the digital label 10. The operating system may, for example, be an embedded operating system such as A label application for managing and displaying label information can be preloaded and stored in the memory 104 of the digital label 10 by the label manufacturer. Additional user-defined application programs can be input and stored to add additional functions to the digital label 10 by the product manufacturer, by retailers of the products, or by end users of the products. The custom application programs can be input via one of the communication interfaces 18.
These preloaded and stored applications, are interpreted to include the various screening queries for a product label to ask and receive from a prospective user/purchaser, and require the appropriate answers or in balance, otherwise, determine the metric as disclosed in Calahan (as above) for an approval of an action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0051816 to Chu and U.S. Patent No. 9,239,722 B1 to Calahan et al. (hereinafter Calahan), in view of U.S. Patent Application Publication No. 2018/0004472 A1 to Sundholm et al. (hereinafter Sundholm). 	With regard to claim 2, Chu and Calahan fail to explicitly disclose:2. 	The interactive product package of claim 1, further comprising: 
the container being a removably locking anti-theft device. 
Sundholm discloses:
the container being a removably locking anti-theft device(see, Fig. 1A, and detailed description, including, electronic price label comprises a fastening means and/or a lock part for fastening the electronic price label to a product. electronic price label can be easily fastened to a product in this way, para. 0018).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Chu and Calahan and Sundholm in front of her, and before the effective filing date of the invention to combine the features of Sundholm, with the system of Chu and Calahan that discloses the container being a removably locking anti-theft device. 
In Sundholm the system discusses a well-known security feature device for use with anti-theft measures involving labeled goods.  One distinction for motivation may include that the label includes a programmable display and microprocessor, which may be similar to the system employed by at Chu, and its electronic label.

With regard to claim 3, Chu discloses:3. 	The interactive product package of claim 1, wherein the display device is attached inside the at least one wall (see, Fig. 6, and detailed description, including, may include a secondary encasement 62 to house the components of the digital label 10, para. 0055)(With the secondary encasement 62, interpreted as holding the label inside, or surrounded by the framed surface of the secondary encasement 62). 
With regard to claim 4, Chu discloses:4. 	The interactive product package of claim 1, wherein the display device is attached outside the at least one wall (see, Fig. 1, and detailed description, including, a primary casing 60 to house the components of the digital label 10, para. 0055)(The 
With regard to claim 5, Chu discloses:5. 	The interactive product package of claim 4, wherein the display device is one of a liquid crystal display and an electronic ink display (see, Fig. 2, and detailed description, including, The display 16 may comprise a liquid crystal display (LCD) or an organic light emitting diode (OLED) para. 0036). 
With regard to claim 6, Chu fails to explicitly disclose:6. 	The interactive product package of claim 1, wherein the purchase identifier is one of a radio-frequency identifier and a barcode identifier. 
Calahan discloses:
the purchase identifier is one of a radio-frequency identifier and a barcode identifier (see, detailed description, including, each user system 2312 could include a desktop personal computer, workstation, laptop, PDA, cell phone, or any wireless access protocol (WAP) enabled device or any other computing device capable of interfacing directly or indirectly to the Internet or other network connection, col. 20, lines 33-34).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Chu and Calahan in front of her, and before the effective filing date of the invention to combine the features of Calahan, with the system of Chu, that discloses one of a radio-frequency identifier and a barcode identifier. 
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,165,041 B1 to Guheen et al. (hereinafter Guheen) in view of U.S. Patent Application Publication No. 2019/0294468 A1 to Herring et al. (hereinafter Herring).
With regard to claim 7, Guheen discloses:7. 	A method for determining a purchase eligibility of a product for a user (see, Fig. 67, and detailed description, including, one embodiment of the electronic commerce component of the present invention is provided for facilitating a virtual shopping transaction, col. 183, lines 50-51) the method comprising: 
[[displaying, at a display device, at least one purchase eligibility question to the user; 
validating, at a processor, the purchase eligibility, by, for each candidate eligibility question in the at least one purchase eligibility question: 
 	receiving, at an input device, a user input selection corresponding to the candidate eligibility question; and 
 	comparing, at the processor, the user input selection to a corresponding predetermined value;
 	if each user input selection matches the corresponding predetermined value:    
          	presenting a purchase identifier associated with the product]].

displaying, at a display device, at least one purchase eligibility question to the user; 
validating, at a processor, the purchase eligibility, by, for each candidate eligibility question in the at least one purchase eligibility question: 
 	receiving, at an input device, a user input selection corresponding to the candidate eligibility question; and 
 	comparing, at the processor, the user input selection to a corresponding predetermined value;
 	if each user input selection matches the corresponding predetermined value:    
          	presenting a purchase identifier associated with the product.
Herring discloses:
displaying, at a display device, at least one purchase eligibility question to the user (see, Fig. 5, Request Queue, and Fig. 7 identifying a display unit, and the person entering the activity zone 312 adds an age verification processing task request to the task request queue to ensure that the person is legally able to purchase a restricted item, para. 0027); 
validating, at a processor, the purchase eligibility, by, for each candidate eligibility question in the at least one purchase eligibility question (see, as above, to ensure that the person is legally able to purchase a restricted item (e.g., alcohol) that is included in or near the activity zone 312, para. 0027): 
 	receiving, at an input device, a user input selection corresponding to the candidate eligibility question (see, Fig. 6, and detailed description, including, Server 665 
 	comparing, at the processor, the user input selection to a corresponding predetermined value (see, Fig. 7, and detailed description, including, The task request queue module 728 is generally configured to maintain and/or update the task request queue including adding processing task request, adjusting the priorities level of processing task requests, and marking completed task requests as completed, para. 0048);
 	if each user input selection matches the corresponding predetermined value:    
          	presenting a purchase identifier associated with the product (see, Fig. 5, and detailed description, including, In this example, FR 1 has already been executed in the task request queue 501, meaning Customer 1 has been identified and associated with a name, account, payment method, etc. However, the age verification of Customer 1 (AV 1) has still not been processed. Since, due to the predefined action 525, age verification of Customer 1 is required before Customer 1 can depart environment 100, the system adjusts AV 1 to a high priority level. In the iteration of the task request queue 501 corresponding to the predefined action 535, FR 3 having a high priority level has been completed, para. 0039).  	It would have been obvious to one of ordinary skill in the art, and having the teaching of Guheen and Herring in front of her, and before the effective filing date of the invention to combine the features of Herring, with the system of Guheen, that discloses user input matches, a predetermined value, and presenting a purchase identifier. 
In Herring, the system discusses, modules 725 include processing task request module 726, task request queue module 728, and tracking module 730. The processing task request module 726 is generally configured to, in conjunction with the task request queue module 728 and task request information, perform the processing task requests, para. 0048, for example.
These processing task request modules, are interpreted to include the various screening queries for a product label to ask and receive from a prospective user/purchaser, and require the appropriate answers or in balance, otherwise, determine the metric as disclosed (as above) for an approval of an action.
  	With regard to claim 8, Herring discloses:8. 	The method of claim 7 wherein the purchase identifier is one of: 
a radio-frequency identifier, and the presenting the purchase identifier comprises transmitting the radio-frequency identifier using a radio-frequency transceiver (see, Fig. 1, for example, The sensor modules 105 may each include one or more types of sensors, such as video sensors (e.g., cameras), audio sensors (e.g., microphones), Radio-frequency identification (RFID) sensors, and so forth, para. 0017); and 
a barcode identifier, and the presenting the purchase identifier comprises displaying the barcode identifier on the display device. 
It would have been obvious to one of ordinary skill in the art, and having the teaching of Guheen and Herring in front of her, and before the effective filing date of the user input matches, a predetermined value, and presenting a purchase identifier, and the use of RFID sensors. 
In Herring, the discussion includes a well-known deployment of radio frequency sensor arrays (see, for example, para. 0017) the system discusses, modules 725 include processing task request module 726, task request queue module 728, and tracking module 730. The processing task request module 726 is generally configured to, in conjunction with the task request queue module 728 and task request information, perform the processing task requests, para. 0048, for example.
In cooperation with the radio frequency sensors, these processing task request modules, are interpreted to include the various screening queries for a product label to ask and receive from a prospective user/purchaser, and require the appropriate answers or in balance, otherwise, determine the metric as disclosed (as above) for an approval of an action.
  	With regard to claim 9, Herring discloses:9. 	The method of claim 7, further comprising: 
storing, at a memory, an interaction history comprising one or more user input selections for one or more users (see, detailed description, including, Since "personally" knowing a customer (e.g., knowing the customer's name and/or any history the customer has with the environment 100, such as past transactions, loyalty member, and so forth) may be beneficial from a customer service perspective, in some embodiments 
transmitting, to a point of sale device, the interaction history (see, as above para. 0038, and detecting the predefined action 530 can also add another processing task request to the task request queue 501. For example, when Customer 3 checkouts, a Loyalty Card Recognition (LCR) request may be added to the queue for Customer 3 (LCR 3) para. 0038). 
It would have been obvious to one of ordinary skill in the art, and having the teaching of Guheen and Herring in front of her, and before the effective filing date of the invention to combine the features of Herring, with the system of Guheen, that discloses a processing task which includes user input matches, a predetermined value, and presenting a purchase identifier, and the use of RFID sensors. 
In Herring, the discussion includes, storage and transmission of specific user transactions, and histories, a well-known deployment of radio frequency sensor arrays (see, for example, para. 0017) the system discusses, modules 725 include processing task request module 726, task request queue module 728, and tracking module 730. The processing task request module 726 is generally configured to, in conjunction with the task request queue module 728 and task request information, perform the processing task requests, para. 0048, for example.
In cooperation with the radio frequency sensors, these processing task request modules, are interpreted to include storage and transmission, and the various screening queries for a product label to ask and receive from a prospective user/purchaser, and .
   	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,165,041 B1 to Guheen and Herring and further in view of U.S. Patent No. 9,239,722 B1 to Calahan et al. (hereinafter Calahan).
With regards to claim 10, neither Guheen nor Herring explicitly disclose:10. 	The method of claim 7 further comprising: 
if the user input selection matches a secondary predetermined value: 
   	displaying, at the display device, a secondary product recommendation to the user. 
Calahan discloses: 
if the user input selection matches a secondary predetermined value: 
   	displaying, at the display device, a secondary product recommendation to the user (see, detailed description, including, In another embodiment, Labels should be dynamically rendered appropriately for the following shapes: Decisions, Human activity, Actions, and Subprocesses. Further, the Label for the Sub process diagram element associated with a step approval may be "<Step Name> Approval Actions" and "<Step Name> Rejection Actions" for step rejection Sub Process diagram element, col. 9, lines 53-63); and “Actions, or Subproccesses, are interpreted to include an appropriate secondary predetermined values, and an additional secondary recommendation or approval for the purchase, by identifier, or similar acknowledgment. 
a secondary user input matches a predetermined value, presenting a secondary product recommendation. 
In Calahan, the system discusses, cooperation with the Processes or subprocesses of the actions, and the preloaded applications, and the associated databases, and user input with a respect user output.  
These preloaded and stored applications, and databases are interpreted to include the various screening queries for a product label to ask and receive from a prospective user/purchaser, and require the appropriate answers or in balance, otherwise, determine the metric as disclosed in Calahan (as above) for an approval of an action, and also for a secondary or subsequent recommendation as disclosed or discussed in Calahan.
Allowable Subject Matter
Claims 11-23 are allowed; as based upon independent claims 11, 17, and 22.
11. 	An interactive product package system for a product, the interactive product package system for determining a purchase eligibility for a user, comprising: 
an input device; 
a display device; 
a memory, the memory comprising: 

a processor in communication with the input device, the display device, and the memory, the processor configured to: 
   	validate the purchase eligibility of the user, by, for each candidate eligibility question in the at least one purchase eligibility question: 
 		display, at the display device, the candidate eligibility question; 	 			receive, from the input device, a user input selection corresponding to the candidate eligibility question; and 
 		compare the user input selection to a corresponding predetermined value; 
 	if each user input selection matches the corresponding predetermined value: 
 		present a purchase identifier associated with the product. 12.  	The system of claim 11 further comprising: 
a server in network communication with the processor; 
wherein the processor is further configured to: 
 	receive , from the server, the at least one purchase eligibility question; and 
 	store, in the memory, the at least one purchase eligibility question. 13.  	The system of claim 11 further comprising: 
a radio-frequency transceiver in communication with the processor; 

a point of sale device; and 
the processor further configured to: 
 	store an interaction history comprising one or more user input selections for one or more users in the memory; and 
 	transmit the interaction history to the point of sale device. 16.  	The system of claim 11 wherein the processor is further configured to: 
if the user input selection matches a secondary predetermined value: 
 	display, at the display device, a secondary product recommendation to the user. 17. 	A method for determining a purchase eligibility of a product for a user, the method comprising: 

 	displaying, at a display device, a candidate question to the user, the candidate question belonging to the eligibility tree; 
 	receiving, at an input device, a user input selection corresponding to the candidate question; 
 	comparing, at the processor, the user input selection to an expected answer; 
 	determining, based on the comparing, a next branch of the eligibility tree;		 	 determining, based on the next branch of the eligibility tree, a next candidate question; 
if each user input selection matches each expected answer: 
 	presenting a purchase identifier associated with the product. 18.  	The method of claim 17, wherein the determining, based on the comparing, the next branch of the eligibility tree further comprises: 
transmitting, to a server, the user input selection corresponding to the candidate question; and 
receiving, from the server, the next branch of the eligibility tree. 19. 	The method of claim 17, wherein the purchase identifier is a radio-frequency identifier, and the presenting the purchase identifier comprises transmitting the radio-frequency identifier using a radio-frequency transmitter. 
storing, at a memory, an interaction history comprising one or more user input selections for one or more users; 
transmitting, to a point of sale device, the interaction history. 22. 	An interactive product package system, the interactive product package system for determining purchase eligibility of a product for a user, comprising: 
an input device; 
a display device; 
a memory, the memory comprising: 
 	an eligibility tree comprising at least one purchase eligibility question; 
a processor in communication with the input device, the display device, and the memory, the processor configured to: 
         	validate the purchase eligibility of the user based on the eligibility tree, by: 				display, at the display device, a candidate question to the user, the candidate question belonging to the eligibility tree; 
     	receive, from the input device, a user input selection corresponding to the candidate question; 

    	determine based on the compare, a next branch of the eligibility tree; 	   	    	determine, based on the next branch of the eligibility tree, a next candidate question; 
if each user input selection matches each expected answer: 
  	presenting a purchase identifier associated with the product. 23. 	The system of claim 22, further comprising: 
a server; 
wherein the processor is further configured to: 
  	transmitting, to the server, the user input selection corresponding to the candidate question; and 
  	receiving, from the server, the next branch of the eligibility tree. 24. 	The system of claim 22, further comprising: 
a radio-frequency transceiver in communication with the processor; 
wherein the purchase identifier is a radio-frequency identifier, and the processor is further configured to present the purchase identifier by transmitting the radio-frequency identifier using the radio-frequency transceiver. 25. 	The system of claim 22, wherein the purchase identifier is a barcode identifier, and the processor is further configured to present the purchase identifier by displaying the barcode identifier on the display device. 
store, at the memory, an interaction history comprising one or more user input selections for one or more users; 
transmit, to a point of sale device, the interaction history.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
US 20190205120 A1 to Sheedy; Paul et al. that discusses - a block diagram of a system 100 for state capture and retrieval for a rapid deployment environment. In the example of FIG. 1, a state manager 102 represents one or more software modules and associated computer hardware configured to operate in conjunction with a development environment 104. The development environment 104 is generally configured to facilitate development of a plurality of software applications, and includes a design tool 106 configured to provide a design graphical user interface (GUI) 108 that is accessed by a developer 110 to develop the one or more software applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	1-11-2022